764 N.W.2d 253 (2009)
KNIGHT ENTERPRISES, INC., Plaintiff-Appellee,
v.
FAIRLANE CAR WASH, INC., PPJ Enterprises, L.L.C., John Masouras, and James Masouras, Defendants-Appellants.
Docket No. 136787. COA No. 276838.
Supreme Court of Michigan.
April 28, 2009.

Order
On order of the Court, the motion for reconsideration of this Court's October 1, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MICHAEL F. CAVANAGH, J., not participating due to a familial relationship with counsel of record.